April 6, 2005

Mr. Charles W. McGarry
Law Office of Charles McGarry
701 Commerce Street, Suite 400
Dallas, TX 75202

Mr. David C. Bakutis
Bakutis McCully & Sawyer, P.C.
210 W. 6th St., Suite 700
Fort Worth, TX 76102

Mr. William M. Warren
Loe Warren Rosenfield Kaitcher & Hibbs
4420 W. Vickery Blvd.
Fort Worth, TX 76185
Honorable Stephen O. Crawford
90th District Court
516 4th St., Room 203
Graham, TX 76450-2964

Mr. John M. Key
Leonard and Key, P.L.L.C.
P.O. Drawer 8385
Wichita Falls, TX 76307-8385

RE:   Case Number:  05-0245
      Court of Appeals Number:  11-04-00126-CV
      Trial Court Number:  27,291

Style:      IN RE COY BARGSLEY

Dear Counsel:

      The Supreme Court of Texas granted the Motion for Temporary Relief and
issued the enclosed stay order in the above-referenced case.   Real  parties
in interest are requested to file a response to the  petition  for  writ  of
mandamus.  The response is due to be filed in  this  office  no  later  than
3:00 p.m., April 18, 2005.  PLEASE NOTE Tex. R. App.  P.  9.2(b),  does  not
apply.  There is no filing fee associated with this requested response.
                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Sherry        |
|   |Williamson        |
|   |Ms. Shirley Parker|